NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1672-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SAHIL KULGOD,

          Defendant-Appellant.


                   Submitted March 17, 2021 – Decided September 10, 2021

                   Before Judges Alvarez, Geiger, and Mitterhoff (Judge
                   Geiger concurring).

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Indictment No. 15-04-
                   0231.

                   Amira R. Scurato, attorney for appellant.

                   Michael R. Robertson, Somerset County Prosecutor,
                   attorney for respondent (Paul H. Heinzel, Assistant
                   Prosecutor, of counsel and on the briefs).

PER CURIAM
      A jury convicted defendant Sahil Kulgod of second-degree vehicular

homicide, N.J.S.A. 2C:11-5. On November 8, 2019, the trial judge sentenced

him to a five-year prison term subject to the No Early Release Act's eighty-five-

percent parole ineligibility. See N.J.S.A. 2C:43-7.2. We affirm the conviction,

but remand for the court to sentence defendant anew.

      At approximately 10:00 a.m. on January 4, 2015, defendant, a college

student home on his winter break, went for a drive in his black 2012 Ford Focus.

He traveled southbound on a roadway in Hillsborough Township. The posted

speed limit was 45 miles per hour, and as he approached a curve, a warning sign

recommended a speed of 35 miles per hour. The road surface was wet from an

earlier rainfall.

      Beginning 1023 feet from the area of impact, a series of nine chevrons

indicate the curve travels first from the left to the right, then from the right to

the left. The configuration of the curve limits the sight line, as does some

vegetative growth before the second half of the curve. Homes and driveways

line the approach on the right side of the southbound lane, a sign announces

"School Bus Stop Ahead" after the first chevron, another reads "Hidden

Driveway"; and between the chevrons in the first curve and the second, a very

large yellow arrow is posted. A yellow diamond-shape sign placed beyond that


                                                                             A-1672-19
                                        2
indicates a T-intersection after the curve. Also along that second curve is a sign

depicting a man on horseback.

      The State's accident reconstruction and Event Data Recorder (EDR)

expert, Richard R. Ruth, testified regarding his examination of the EDR

removed from defendant's car after the accident. He opined that five seconds

before impact, defendant's vehicle was traveling at a speed of 86.5 miles per

hour, plus or minus 4% (between 83 miles per hour and 90 miles per hour). In

the next half-second, the Focus slowed slightly to 86.1 miles per hour, and the

acceleration pedal position was at zero, meaning the driver's foot was off the

pedal but the brake had not yet been activated. At four seconds before impact,

the speed was reduced to 85 miles per hour, plus or minus 4%, and the brakes

were touched lightly, although not slowing the vehicle down "very much." From

three-and-a-half to two-and-a-half seconds before the crash, the driver depressed

the brake pedal enough to reduce the speed to 74 miles per hour at three seconds.

Given the road surface and physical forces involved, even extreme braking at

that point could only result in a speed reduction of 12 to 3 miles per hour per

second.

      From two-and-a-half to one-and-a-half seconds, the speed dropped 5 miles

per hour in one half-second and 4 miles per hour in the next half-second, so


                                                                            A-1672-19
                                        3
braking was occurring, but not at maximum. At two seconds before the impact,

the anti-lock braking system was activated, but the car's speed was still 62.2

miles per hour. From two seconds to one-and-a-half seconds, the car slowed

only another 4 miles per hour.

      Somerset County Prosecutor's Office Lieutenant William Pauli also

testified as an expert in accident reconstruction. After examining the road

surface shortly after the accident, he concluded that as the victim's vehicle was

traveling north in the northbound lane, defendant's Ford crossed the double

yellow line, encroaching into the northbound lane of the second curve. The left

front of the Ford struck the right front of the victim's tan 1991 BMW with such

force that the BMW was pushed off the road. The right rear of the vehicle struck

a tree after the car rotated 270 degrees.

      Pauli opined the maximum speed a car traveling southbound could reach

when entering the second curve to the left, without leaving its lane, was 49.26

miles per hour. Defendant was traveling at 86.5 miles per hour, plus or minus

4%, at five seconds out. At two seconds from impact, defendant's car was

traveling at 62.2 miles per hour, at one-and-a-half seconds 58.6 miles per hour,

and at one second 58.6 miles per hour. At half-a-second, the speed of travel was

52.4 miles per hour—all exceeding speeds at which the car could maintain the


                                                                           A-1672-19
                                            4
roadway. Although the maximum speeds were not calculated for a Ford Focus

specifically, they were calculated for "[a] vehicle that's in normal turning

condition."

      On cross-examination, Pauli agreed that although a car following closely

on defendant's bumper could have "[p]ossibly" affected defendant's ability to

slow down preceding the accident, he did not factor a second vehicle into his

analysis. On redirect, he explained that "[h]ad there in fact been a second car

trailing as closely behind, and at a similar or [the] same speed, [he] would

strongly feel that that third car would also have been involved in this crash."

Pauli noted that defendant did not mention a second vehicle when interviewed

at the scene. He added that because of defendant's speed of travel, calculated

by another State expert, defendant would not have had adequate time to react

given he would not have been able to see the approaching vehicle. Within that

two-second window, "the defendant's vehicle had already lost lateral control and

was coming over regardless of whether there was a vehicle there or not."

      Other witnesses also testified at trial. A driver who proceeded through

the S-curve travelling northbound immediately before the accident saw a

metallic colored BMW driving southbound closely behind a black car. She had

to pull over onto the shoulder to avoid the BMW, which appeared to be


                                                                           A-1672-19
                                       5
attempting to pass. The BMW returned to its proper lane before the two cars

moved on. She was so shaken by the incident that she pulled over again, after

leaving the S-curve, to call her husband.

      A second passerby saw the aftermath of the collision, while entering the

S-curve in the southbound direction, and stopped to render assistance. He

noticed a blue BMW parked between him and the collision site. Presumably

that vehicle was the one the other driver identified as metallic.

      From his kitchen window, John Van Cleef, who lived on the roadway, saw

a black car "flying by" approximately twenty feet away, immediately before the

accident. He estimated the speed of the car at over 100 miles per hour. He

explained the basis for this calculation—he could hear and see the vehicle,

knows the speed limit on that stretch of roadway, and knows how fast cars

usually travel. He did not see a second vehicle.

      Satin Van Cleef heard a sound like "a rocket." When she looked out the

window, the car was already out of sight. She estimated the car 's speed to be at

least 120 miles an hour, and anticipated it would not successfully negotiate the

bend. On cross-examination, she agreed her husband had told her the car was

traveling at least 120 miles per hour.




                                                                           A-1672-19
                                         6
        Defendant, while maneuvering into the second portion of the S-curve,

struck and killed Nancy Louie, who was driving her college-age daughter

Melissa Louie's 1 1991 BMW. The two were traveling to New York City to spend

the day with family. Melissa, seated in the passenger's seat, was only slightly

injured. As she left the vehicle, she immediately realized that her mother had

died. The medical examiner testified that Nancy's lethal injuries centered on the

left side of the head, the chest, and the pelvis, including skull fractures.

        The model jury charge for vehicular homicide, reproduced later in this

opinion, incorporates references to any motor vehicle offenses with which a

defendant is charged. In this case, they were reckless driving, N.J.S.A. 39:4-96,

and failure to keep right, N.J.S.A. 39:4-82. At the close of the testimony,

defendant requested an instruction differentiating between recklessness as

defined in the vehicular homicide statute and recklessness as defined in the

Motor Vehicle Code.        The court, accordingly, gave an instruction on the

difference. When asked at the end of the jury charge if he had any objection to

the instructions, defense counsel indicated he did not.




1
    We refer to the Louies by their first name to avoid confusion.
                                                                               A-1672-19
                                         7
      After the jury found defendant guilty of vehicular homicide, the judge

found defendant guilty of the reckless motor vehicle offense because of his

speed. As to the failure to keep right, the judge said:

                   On that charge, I believe that that charge is
            subsumed in the reckless driving charge of [N.J.S.A.
            39:]4-96 . . . . In fact, that driving of the center line was
            part of, not all, but part of the reckless driving behavior.
            So I am going to find that that -- I'm going to find him
            not guilty on that as merged into the [N.J.S.A. 39:]4-96
            which is the more serious charge.

                  All right. Those will --- the sentencing on those
            will be addressed at the sentencing in this matter.

      At sentencing, the judge imposed fines and penalties on both summonses.

When counsel reminded him about merger, the judge stated that he had already

made his determination and that the time to have raised it would have been

earlier, when he convicted defendant of the offenses. The judge agreed that he

previously said no penalties would be imposed, and he therefore "waived" them

but said that "[t]he convictions stand." We discuss this issue and the judge's

findings of aggravating and mitigating factors in the relevant section of this

opinion.

      On appeal, defendant raises the following four points:




                                                                            A-1672-19
                                         8
POINT I

CHARGING THE JURY WITH THE ELEMENTS OF
"RECKLESS DRIVING" IN A VEHICULAR
HOMICIDE CASE DEPENDENT ON         THE
DISTINCTION BETWEEN "RECKLESS" AND
"NEGLIGENT"   CONDUCT,    PARTICULARLY
WHERE THERE WAS NO TRIAL TESTIMONY
REGARDING THE     ISSUANCE    OF  THAT
PARTICULAR    TICKET,   WAS     UNDULY
PREJUDICIAL AND NECESSITATES REVERSAL.

POINT II

THE ADMISSION OF THE SPEED ESTIMATE OF
TWO DIFFERENT WITNESSES WAS IMPROPER
AND   HIGHLY   PREJUDICIAL   REQUIRING
REVERSAL.

POINT III

THE TRIAL JUDGE COMMITTED REVERSIBLE
ERROR BY FAILING TO TAILOR THE FACTS IN
THE CAUSATION CHARGE.

POINT IV

MR. KULGOD SHOULD BE RESENTENCED AS A
RESULT OF THE JUDGE'S INSUFFICIENT
SUPPORT FOR THE AGGRAVATING FACTOR
AND THE JUDGE'S FAILURE TO FIND
MITIGATING FACTORS AMPLY BASED IN THE
RECORD.




                                          A-1672-19
                   9
                                       I.

      Defendant contends the judge erred in his discussion of the elements of

reckless driving, confusing the jury as to the difference between recklessness as

found in the vehicular homicide statute and recklessness in the Motor Vehicle

Code. The claim lacks merit.

      The model jury charge for vehicular homicide provides that criminal

homicide constitutes vehicular homicide when caused by the reckless driving of

a motor vehicle. Model Jury Charges (Criminal), "Vehicular Homicide (Death

by Auto or Vessel Without Drunk Driving or Refusal) (N.J.S.A. 2C:11-5)" (rev.

June 14, 2004). It states:

                   A person acts recklessly when (he/she)
            consciously disregards a substantial and unjustifiable
            risk that death will result from (his/her) conduct. The
            risk must be of such a nature and degree that,
            considering the nature and purpose of the defendant's
            conduct and the circumstances known to (him/her),
            disregard of the risk involves a gross deviation from the
            standard of conduct that a reasonable person would
            observe in the defendant's situation.

                  In other words, in order for you to find that the
            defendant drove a vehicle [or vessel] recklessly, the
            State must prove beyond a reasonable doubt that the
            defendant was aware that (he/she) was operating a
            vehicle [or vessel] in such a manner or under such
            circumstances as to create a substantial and
            unjustifiable risk of death to another. The State must
            also prove beyond a reasonable doubt that the defendant

                                                                           A-1672-19
                                      10
                consciously disregarded this risk and that the disregard
                of the risk was a gross deviation from the way a
                reasonable     person      would    have      conducted
                (himself/herself) in the situation.

                       Recklessness is a condition of the mind that
                cannot be seen and that can often be determined only
                from inferences from conduct, words, or acts. It is not
                necessary for the State to produce a witness to testify
                that the defendant stated that (he/she) acted with a
                particular state of mind. It is within your power to find
                that proof of recklessness has been furnished beyond a
                reasonable doubt by inferences that may arise from the
                nature of the acts and circumstances surrounding the
                conduct in question.

The model vehicular homicide jury charge was given by the judge in his opening

instructions.

      In his closing charge, the judge added language regarding causation. At

the request of defense counsel, the judge modified the instruction to explain the

difference between "recklessness" in the vehicular manslaughter statute and that

in the motor vehicle offense:

                       The defendant, Sahil Kulgod, is charged in
                [c]ount one with the crime of vehicular homicide. The
                statute on which this charge is based provides criminal
                homicide constitutes vehicular homicide when it is
                caused by driving a vehicle recklessly. In order for you
                to find the defendant guilty of this crime, the State must
                prove the following elements beyond a reasonable
                doubt: Number (1) that the defendant was driving a
                vehicle. Number (2) that the defendant caused the


                                                                             A-1672-19
                                           11
death of Nancy Louie and number (3) that the defendant
caused such death by driving the vehicle recklessly.

       Now, causation has a special meaning under the
law. To establish causation, the State must prove two
elements each beyond a reasonable doubt. First, but for
the defendant's conduct, the result in question would
not have happened. In other words, without defendant's
actions, the result would not have occurred. And
second, the State must prove the actual result, meaning
the death of Nancy Louie must have been within the
risk of which the defendant was aware. If not, it must
involve the same kind of injury or harm as the probable
result and must also not be too remote, too accidental
in its occurrences or too depend[e]nt on another's
volition or act to have a just bearing on the defendant's
liability or on the gravity of his offense.

       Going to instruct you as to recklessness. The law
on recklessness: A person acts recklessly when he
consciously disregards a substantial and unjustifiable
risk that death will result from his conduct. The risk
must be of such a nature and degree that considering the
nature and purpose of the defendant's conduct and the
circumstances known to him, disregard of the risk
involves a gross deviation from the standard of conduct
that a reasonable person would observe in the
defendant's situation.

      In other words, in order for you to find that the
defendant drove a vehicle recklessly, the State must
prove beyond a reasonable doubt that the defendant was
aware that he was operating a vehicle in such a manner
or under such circumstances. Let me say that again --
he was operating a vehicle in such a manner or under
such circumstances as to create a substantial and
unjustifiable risk of death to another. The State must
also prove beyond a reasonable doubt that the defendant

                                                            A-1672-19
                          12
consciously disregarded this risk and that the disregard
of the risk was a gross deviation from the way a
reasonable person would have conducted him or herself
in that situation.

       I want to instruct you, as well, [on] the law [for]
negligence. In this case, the defense argues that Sahil
Kulgod acted negligently rather than recklessly on
January 4th of 2015. A person acts negligently with
respect to a material element of an offense when he
should be aware of a substantial and unjustifiable risk
that the material element exists or will result from his
conduct. The risk must be of such a nature and degree
that the defendant's failure to perceive it, considering
the nature of his conduct and the circumstances known
to him, involves a gross deviation from the standard of
care that a reasonable person would observe in the
defendant's situation.      It's the state of mind --
recklessness and negligence are conditions of the mind
which cannot be seen -- can only be determined by
inferences from conduct, words or acts.

      The state of mind is rarely susceptible of direct
proof, but must ordinarily be inferred from the facts.
Therefore, it is not necessary, members of the [j]ury,
that the State produce witnesses to testify that Mr.
Kulgod said he had a certain state of mind when he
engaged in a particular act. It is within your power to
find that such proof has been furnished beyond a
reasonable doubt by inference which may arise from the
nature of his acts and his conduct and from all he said
and did at the particular time and place and from all the
surrounding circumstances.

      The State alleges that the defendant's conduct
involved a violation of the motor vehicle laws of the
state. Specifically, it is alleged that the defendant
engaged in reckless driving in violation of N.J.S.A.

                                                             A-1672-19
                           13
            39:4-96 and failing to keep right in violation of
            N.J.S.A. 39:4-82. The reckless driving statute, a motor
            vehicle statute, provides a person who drives a vehicle
            heedlessly in willful or wanton disregard of the rights
            of safety of another in a manner so as to endanger or be
            likely to endanger a person or property shall be guilty
            of reckless driving.

                   I'm telling you that that's what the motor vehicle
            statute is, but I want to advise you that the motor
            vehicle offense for reckless driving is separate and
            distinct from the recklessness element of the criminal
            charge that you must decide. That motor vehicle
            offense will be decided not by you but by another
            [c]ourt. So I'm only advising you as to what the
            reckless driving statute is, but that is not the standard
            that you're to apply [in] this criminal case, okay?

                   The statute requiring motorists to keep right
            provides, upon all highways of sufficient width, except
            upon one-way streets, the driver of a vehicle shall drive
            it on the right half of the roadway. He shall drive a
            vehicle as closely as possible to the right hand edge or
            curve of a roadway unless it is impracticable to travel
            on that side of the roadway.

                   Whether the defendant is guilty or not of those
            offenses will be determined by [the] appropriate
            [c]ourt, not by you. In other words, it's not your job to
            decide whether defendant is guilty or not guilty of any
            motor vehicle offenses. However, you may consider
            the evidence that he committed motor vehicle offenses
            in deciding whether he was reckless. That's the reason
            I give you that information.

      "When a party does not object to a jury instruction, this [c]ourt reviews

the instruction for plain error." State v. Montalvo, 229 N.J. 300, 320 (2017).

                                                                         A-1672-19
                                      14
"In the context of jury instructions, plain error is '[l]egal impropriety in the

charge prejudicially affecting the substantial rights of the defendant and

sufficiently grievous to justify notice by the reviewing court and to convince the

court that of itself the error possessed a clear capacity to bring about an unjust

result.'" State v. Camacho, 218 N.J. 533, 554 (2014) (alteration in original)

(quoting State v. Adams, 194 N.J. 186, 207 (2008)).

      The judge's closing charge was not plain error—to the contrary, it

effectively addressed defendant's point that the definition of recklessness may

confuse the jury. As called for by the model jury charge, the judge specified

that the jury could consider evidence as to whether defendant committed the

motor vehicle offenses in assessing whether he was reckless. However, the

judge never strayed from the definition of recklessness within the vehicular

homicide statute. He told the jury that to decide whether defendant was guilty

of the crime, they had to apply the recklessness standard found in the vehicular

homicide statute, and he defined the standard. He later correctly defined the

recklessness necessary for the motor vehicle offenses and told the jury they were

not responsible to decide those charges.

      One calls for the "conscious[] disregard[] [of] a substantial and

unjustifiable risk that death will result from [the actor's] conduct." Model Jury


                                                                            A-1672-19
                                       15
Charges (Criminal), "Vehicular Homicide (Death by Auto or Vessel Without

Drunk Driving or Refusal)" (rev. June 14, 2004). The other requires only that

the actor drive "heedlessly in willful or wanton disregard of the rights or safety

of another in a manner so as to endanger or be likely to endanger a person or

property." N.J.S.A. 39:4-96.

      Anything is possible—but it is not plausible that the jury might have

confused the two definitions of recklessness. Each was embedded within the

explanation of the relevant offense. The distinctions were clearly drawn, and

drawn at the request of defense counsel—who did not object to the charge. State

v. Belliard, 415 N.J. Super. 51, 66 (App. Div. 2010) (explaining where "there is

a failure to object, it may be presumed that the instructions were adequate ."

(quoting State v. Morais, 359 N.J. Super. 123, 134-35 (App. Div. 2003))).

      The instructions, accurate as to the law, could not have misled the jury.

See State v. Baum, 224 N.J. 147, 167 (2016). That it asked for the definition of

vehicular homicide recklessness to be repeated did not indicate confusion, so

much as care. The panel was given two different meanings for the word, within

two contexts.

      The instructions tracked the model jury charge and are therefore presumed

to be correct. State v. R.B., 183 N.J. 308, 325 (2005). Finally, juries are


                                                                            A-1672-19
                                       16
presumed to follow instructions. State v. Vega-Lavvegui, 246 N.J. 94, 126

(2021). Thus, defendant's contention lacks merit.

      Defendant also contends on appeal that the instruction regarding causation

should have been more inclusive—that the judge should have explained that the

jury could take into account the presence of a second vehicle, presumably

tailgating defendant and causing him to be unable to slow down as he entered

the curve, as well as obstructions in the roadway. The judge did give an explicit

instruction regarding causation, which tracked the model jury charge. Model

Jury Charges (Criminal), "Causation (N.J.S.A. 2C:2-3)" (approved June 10,

2013). He said:

             Now, causation has a special meaning under the law.
             To establish causation, the State must prove two
             elements each beyond a reasonable doubt. First, but for
             the defendant’s conduct, the result in question would
             not have happened. In other words, without defendant’s
             actions, the result would not have occurred. And
             second, the State must prove the actual result, meaning
             the death of Nancy Louie[,] must have been within the
             risk of which the defendant was aware. If not, it must
             involve the same kind of injury or harm as the probable
             result and must also not be too remote, too accidental
             in its occurrences or too [dependent] on another’s
             volition or act to have a just bearing on the defendant’s
             liability or on the gravity of his offense.

      "[T]he trial court's obligation to sua sponte deliver a jury instruction when

a defendant does not request it and fails to object at trial to its omission" requires

                                                                                A-1672-19
                                         17
plain error review. State v. Alexander, 233 N.J. 132, 141-42 (2018). Thus the

error must "prejudicially affect[] the substantial rights of the defendant

sufficiently grievous[ly] to justify notice by the reviewing court . . . that of itself

the error possessed a clear capacity to bring about an unjust result." State v.

Burns, 192 N.J. 312, 341 (2007) (quoting State v. Jordan, 147 N.J. 409, 422

(1997)). "The alleged error is viewed in the totality of the entire charge, not in

isolation." State v. Chapland, 187 N.J. 275, 289 (2006). "[T]he effect of any

error must be considered 'in light of the overall strength of the State's case[]'

. . . ." State v. Gonzalez, 444 N.J. Super. 62, 71 (App. Div. 2016) (quoting State

v. Walker, 203 N.J. 73, 90, (2010)).

      In support of the argument, defendant relies on the holding in State v.

Parkhill, 461 N.J. Super. 494 (App. Div. 2019). Parkhill held it was error to

omit a causation instruction where causation was directly at issue —but the court

there omitted any instruction on causation. 461 N.J. Super. at 499-500.

      In this case, the judge instructed the jury on causation, tracking the model

charge, although he omitted the specifics which counsel elicited during the

testimony, and which both the prosecutor and defense counsel discussed in

summation. That omission—mention of the tailgating BMW and potentially

obscuring vegetation—did not create error in light of the language in the charge


                                                                                 A-1672-19
                                         18
stating causation must not be "too dependent on another's [] act to have a just

bearing on the defendant's liability or the gravity of [his] offense," or "too

accidental in its occurrences." Model Jury Charges (Criminal), "Causation

(N.J.S.A. 2C:2-3)" (approved June 10, 2013). See State v. Reddish, 181 N.J.

553, 612 (2004) (explaining "[t]he need to comment on the evidence arises only

when an instruction modeled solely on the language of an applicable statute or

rule of law will not adequately guide the jury's deliberations").

      Furthermore, the State's experts agreed that if a vehicle had been tailgating

defendant too closely, that car would also have been involved in the crash.

Overall, the judge properly defined causation, leaving the jury with the

necessary tools to accept or reject defendant's theory of the case.

                                        II.

      Defendant also contends that admitting the Van Cleefs' testimony was

error, lacking any foundation, while highly prejudicial. We do not agree.

      Lay witnesses may only give opinion testimony if it "is rationally based

on the witness' perception" and "will assist in understanding th e witness'

testimony or determining a fact in issue." State v. Singh, 245 N.J. 1, 4 (2021)

(quoting N.J.R.E. 701). "[L]ay opinion testimony is limited to what was directly

perceived by the witness and may not rest on otherwise inadmissible hearsay."


                                                                             A-1672-19
                                       19
Id. at 25 (quoting State v. McLean, 205 N.J. 438, 460 (2011)). "Traditional

examples of permissible lay opinions include the speed at which a vehicle was

traveling . . . ." McLean, 205 N.J. at 457. Lay witnesses may estimate "a

vehicle's speed, based on seeing or hearing it go by." State v. Hyman, 451 N.J.

Super. 429, 442 (App. Div. 2017).

      The Van Cleefs' specific speed estimates were permissible in this case

because they provided additional information to the jury that general phrases

such as "fast" or "very fast" or "slow" do not. See Pierson v. Frederickson, 102

N.J. Super. 156, 163 (App. Div. 1968).        Defendant attempts to distinguish

Frederickson, arguing that the estimated speed in that case was 30 miles per

hour, theoretically easier for a lay person to estimate, than the speed here, where

the estimates ranged from 100 to 120 miles per hour. Frederickson, however,

did not limit the speed about which a lay witness can testify.

      In any event, the expert testimony was overwhelming. It established from

defendant's EDR that he was traveling 86 miles per hour at the time of the

collision going through an S-curve posted for 45 miles per hour, and having a

posted recommended speed of 35 miles per hour. The road surface was wet from

an earlier rain. The Van Cleefs' estimates alone did not have the capacity to




                                                                             A-1672-19
                                       20
change the outcome. That testimony was not so prejudicial as to constitute plain

error which warrants reversal in this case. See R. 2:10-2.

                                        III.

      It is black-letter law that trial judges have broad discretion over sentencing

so long as they adhere to the statutory framework of N.J.S.A. 2C:44 -1. State v.

Dalziel, 182 N.J. 494, 500 (2005). "When aggravating and mitigating factors

are identified, supported by competent, credible evidence in the record, and

properly balanced," we affirm. State v. Case, 220 N.J. 49, 65 (2014). While a

sentencing judge may make inconsistent findings on the aggravating and

mitigating factors, he or she must support those findings with a "reasoned

explanation" that is "grounded in competent, credible evidence in the record."

Id. at 67.

      In sentencing defendant, the court found only one aggravating factor—

nine, N.J.S.A. 2C:44-1(a)(9), the need to deter defendant and others. The judge

concluded defendant needed to be deterred, but undermined that finding by

rejecting aggravating factor three, "[t]he risk that the defendant will commit

another offense," N.J.S.A. 2C:44-1(a)(3), and his finding of mitigating factor

nine, "[t]he character and attitude of the defendant indicate that he is unlikely to

commit another offense," N.J.S.A. 2C:44-1(b)(9).            The judge explained


                                                                              A-1672-19
                                        21
defendant did not pose a risk of reoffending "based upon the facts" and "really

his history of not having any other offenses." The judge did not elaborate on

what the other "facts" were, however. He nonetheless concluded that there was

a need for specific deterrence because there was "no guarantee" that defendant

would not reoffend.     Later, the judge also said that he was "troubled by

defendant's . . . trying to deflect his responsibility onto some other driver." T he

judge appropriately found factor nine necessary to deter others from, as he put

it, "using the roadways as their own road course."

      The judge's sentencing analysis omitted mention of defendant's personal

situation, other than his lack of a prior criminal or driving history. He did not

touch upon defendant's engineering degree, employment, and the mental health

issues for which he was in treatment with a psychologist. Thos e mental health

issues followed the incident and included panic attacks and anxiety.

      The judge found mitigating factor seven, N.J.S.A. 2C:44-1(b)(7),

defendant's lack of criminal history, and factor nine, N.J.S.A. 2C:44-1(b)(9),

that defendant was unlikely to commit another offense. He rejected mitigating

factors two, four, and eight. N.J.S.A. 2C:44-1(b)(2), (4), (8).

      The judge reasoned mitigating factor two was inapplicable because

defendant could have readily contemplated that his conduct would cause or


                                                                              A-1672-19
                                        22
threaten serious harm, and the jury's verdict necessitated a finding of

recklessness.   The court rejected mitigating factor four—that substantial

grounds existed tending to excuse or justify the conduct—because there simply

was not enough evidence to establish, to his satisfaction or the jury's, that

defendant's speed was necessary to avoid being tailgated by the metallic or blue

BMW.

      The judge's outright rejection of mitigating factor eight, that the "conduct

was the result of circumstances unlikely to recur," is inconsistent with his

findings regarding mitigating factor nine. Furthermore, the judge improperly

added an element to that statutory mitigating factor, the necessity that he have

"certainty that this type of driving behavior is [not] going to or is unlikely to

recur." Nothing in the statute requires "certainty."

      Mitigating factor eight requires a judge to decide only whether it is likely

that a defendant will "act similarly" if in the future he finds himself "in a

situation like the one underlying the present case." State v. Jabbour, 118 N.J. 1,

9 (1990). The judge not only wrote in the need for certainty to mitigating factor

eight, he also failed to explain how his rejection of this factor was not

inconsistent with his finding of mitigating factor nine, itself inconsistent with

the judge's discussion of aggravating factor nine.


                                                                            A-1672-19
                                       23
      Inconsistent findings can be supported by a reasoned explanation

grounded in competent credible evidence in the record. See Case, 220 N.J. at

67. But the record lacks any explanation for the simultaneous conclusions that

defendant was not at risk to reoffend but needed to be deterred, and the rejection

of the argument that the circumstances—criminally tragic lack of judgment in

the face of an unusual highway hazard—were unlikely to recur, while finding

defendant to be a person whose character and attitudes made it unlikely that he

would reoffend.

      Defendant's allocution during the sentence hearing included statements of

seemingly profound remorse and regret for having caused a death, while

reiterating the defense theory that the accident was caused by someone who was

tailgating him. After listening, the judge expressed disappointment at what he

construed to be defendant's lack of remorse. Perhaps that observation explains

the judge's rejection of mitigating factor eight—but if so, it is not clear from the

record.

      Well-established precedent mandates that a defendant be sentenced in

light of his post-offense conduct. See State v. Jaffe, 220 N.J. Super. 114, 124

(2014). By omitting any discussion of defendant's individual circumstances, the

judge overlooked this principle. Additionally, the judge is now obligated to take


                                                                              A-1672-19
                                        24
into account defendant's life and circumstances post-sentence as well. Ibid. As

the Supreme Court said in Jaffe, ". . . the trial court should view a defendant as

he or she stands before the court on the day of sentencing. This means evidence

of post-offense conduct, rehabilitative or otherwise, must be considered in

assessing the applicability of, and weight to be given to, aggravating and

mitigating factors." Ibid.

      There can be no doubt that sentencing is offense oriented.         State v.

Kiriakakis, 235 N.J. 420, 437 (2019). However, included in the calculus must

be at least some consideration of defendant's unique characteristics.        Ibid.

("[T]he Code [has a] scheme of sentencing based on the distinct nature of the

offense and the unique characteristics of the offender . . . ."). Thus, we vacate

the sentence and remand for the judge to resentence defendant. See Bellamy,

___ N.J. Super. ___, ___ (App. Div. 2021) (slip op. at 12).

      The judge made inconsistent findings on the sentencing factors without

providing a reasoned explanation for doing so, wrote the requirement of

"certainty" into mitigating factor eight, and omitted any mention of defendant's

individual circumstances. He should reconsider the statutory aggravating and

mitigating factors anew. See Bellamy, ___ N.J. Super. ___, ___ (App. Div.

2021) (slip op. at 12). A new sentencing hearing is necessary.


                                                                            A-1672-19
                                       25
      Defendant also contends the trial judge's decision regarding the motor

vehicle offenses was error. The judge mistakenly initially found defendant not

guilty because of merger at the end of the trial. At sentencing, however, he

merged the convictions into the vehicular homicide, stating defendant was

guilty. No penalties should have been assessed at all on the merged offenses,

nor could they have been "waived." Upon resentencing, the court should clarify

whether he intended to convict but did not because he mistakenly believed

merger required acquittal, or if he intended to acquit. If he intended to convict,

the offenses merge into the vehicular homicide and do not carry a separate

penalty.

                                       IV.

      Subsequent to the original briefing, defense counsel submitted a

supplemental letter brief contending that defendant was entitled to a reman d for

resentencing so that the court could take into account the new mitigating factor,

N.J.S.A. 2C:44-1(b)(14), the age of the defendant if under twenty-six years at

the time of the commission of the offense. The Prosecutor's Office responded

that the new mitigating should only have prospective application, which is the

current state of the law. See Bellamy, ___ N.J. Super. ___ (slip op. at 17). Since

the matter is remanded for resentence, however, defendant gains the benefit of


                                                                            A-1672-19
                                       26
the judge's assessment of the weight to be accorded mitigating factor fourteen ,

if any. See id. at 14-15.

      Affirmed, except that the sentence is vacated and the matter remanded for

a new sentence hearing.




                                                                          A-1672-19
                                      27
_____________________________

GEIGER, J.A.D., concurring.

      The jury found defendant guilty of second-degree vehicular homicide,

N.J.S.A. 2C:11-5, by driving his vehicle recklessly. "A person acts recklessly

with respect to a material element of an offense when he consciously disregards

a substantial and unjustifiable risk that the material element exists or will result

from his conduct." N.J.S.A. 2C:2-2(b)(3). The risk "involves a gross deviation

from the standard of conduct that a reasonable person would observe in the

actor's situation." Ibid.

      The jury evidence adduced at trial proved beyond a reasonable doubt that

defendant consciously disregarded a substantial and unjustifiable risk by driving

his car on a wet road at a dangerously high speed in excess of eighty -five

m.p.h.—almost double the posted speed limit—and entered an S-curve without

significant braking, causing him to lose control of the vehicle. Defendant's

vehicle careened into oncoming traffic and struck a car, killing the car's driver.

Yet defendant continued to deflect blame during his allocution by claiming his

excessive speed was to distance himself from a tailgating car, thereby painting

himself as the victim of an unfortunate situation.

      The majority finds that the trial judge's decision to reject mitigating factor

eight ("defendant's conduct was the result of circumstances unlikely to recur"),
N.J.S.A. 2C:44-1(b)(8), lacks support in the record "other than defendant's

statements at sentencing." I respectfully disagree.

      As recognized by the majority, "trial judges are given wide discret ion so

long as the sentence imposed is within the statutory framework."           State v.

Dalziel, 182 N.J. 494, 500 (2005). "When the aggravating and mitigating factors

are identified, supported by competent, credible evidence in the record, and

properly balanced, we must affirm the sentence and not second-guess the

sentencing court, provided the sentence does not 'shock the judicial

conscience.'" State v. Case, 220 N.J. 49, 65 (2014) (citations omitted).

      The trial judge found aggravating factor nine, N.J.S.A. 2C:44-1(a)(9),

"[t]he need for deterring the defendant and others from violating the law . . . ."

While the judge correctly noted that defendant had no prior criminal or juvenile

history, and was not likely to commit another crime, the majority concluded that

the judge appropriately found the need to deter others from violating the law by

driving recklessly. I agree.

      "The need for public safety and deterrence increase proportionally with

the degree of the offense." State v. Carey, 168 N.J. 413, 426 (2001) (citing State

v. Megargel, 143 N.J. 484, 500 (1996)).          As recognized in Carey, "the

Legislature increased vehicular homicide from a third-degree offense to a


                                                                             A-1672-19
                                        2
second-degree offense. It follows that the need for deterrence increased as part

of the legislative plan . . . ." Ibid.

      In addition, aggravating factor nine may be applied to deter the defendant

even if the defendant has no prior criminal convictions. State v. Fuentes, 217

N.J. 57, 80 (2014). "Neither the statutory language nor the case law s uggest that

a sentencing court can find a need for deterrence under N.J.S.A. 2C:44 -1(a)(9)

only when the defendant has a prior criminal record." Ibid.

      In many instances, general deterrence "has relatively little weight in the

sentencing balance." State v. Locane, 454 N.J. Super. 98, 126 (App. Div. 2018).

(citing Fuentes, 217 N.J. at 79). But vehicular homicide "is an offense which

by its very nature makes general deterrence absolutely meaningful."          Ibid.

While defendant was not driving drunk, by driving at such an excessive speed

under the attendant circumstances, he surely was "a menace to [himself] and to

all others" on Millstone River Road that day. State v. Tischio, 107 N.J. 504,

519 (1987).

      Because defendant had no criminal history, the judge found mitigating

factors seven "defendant has no history of prior delinquency or criminal

activity," N.J.S.A. 2C:44-1(b)(7), and nine, "[t]he character and attitude of the




                                                                            A-1672-19
                                         3
defendant indicate that he is unlikely to commit another offense," N.J.S.A.

2C:44-1(b)(9), giving both factors "heavy weight."

      The judge rejected mitigating factors two, four, and eight.       N.J.S.A.

2C:44-1(b)(2), (4), (8).   The judge rejected factor two, finding defendant's

contention that he "did not contemplate his conduct would cause or threaten

serious harm" was "belied by the jury verdict." As to fac tor four, the existence

of "substantial grounds tending to excuse or justify the defendant's conduct

though failing to establish a defense," relating to the phantom tailgating BMW,

the judge again noted the jury rejected this argument. As to factor eight, the

judge found he could not "state with certainty that this type of driving behavior

is going to or is unlikely to recur." Although the judge employed the wrong

standard by requiring "certainty," the majority criticizes this uncertainty given

defendant's clean motor vehicle record, lack or prior criminal convictions, and

college student status. 1 The majority found "[n]othing in the record supports

that defendant would again be involved in any criminality of any sort, whether

vehicular or otherwise."




1
   College student status is not relevant in determining whether to apply
mitigating factor eight.
                                                                           A-1672-19
                                       4
      "[W]hen construing a statute, courts must avoid absurd results . . . and

read it in a common sense manner that advances the legislative purposes."

Builders League of S. Jersey, Inc. v. Burlington Cnty. Plan. Bd., 353 N.J. Super.

4, 21 (App. Div. 2002) (citations omitted). "In order to construe the meaning of

the Legislature's selected words, we can also draw inferences based on the

statute's overall structure and composition." State v. S.B., 230 N.J. 62, 68 (2017)

(citing State v. Hupka, 203 N.J. 222, 231-32 (2010)). Courts "must presume

that every word in a statute has meaning and is not mere surplusage." Cast Art

Indus., LLC v. KPMG LLP, 209 N.J. 208, 222 (2012) (citation omitted). The

court "should try to give effect to every word of the statute[] a nd should not

assume that the Legislature used meaningless language." Med. Soc. of N.J v.

N.J. Dep't of L. & Pub. Safety, Div. of Consumer Affs., 120 N.J. 18, 26-27

(1990) (citing Gabin v. Skyline Cabana Club, 54 N.J. 550, 555 (1969)). To the

extent possible, legislative language should not "be found to be inoperative,

superfluous or meaningless." Franklin Tower One, L.L.C. v. N.M., 157 N.J.

602, 613 (1999) (quoting In re Sussex Cnty. Mun. Utils. Auth., 198 N.J. Super.

214, 217 (App. Div. 1985)). In addition, "the Legislature is presumed to be

aware of judicial construction of its enactments." N.J. Democratic Party, Inc. v.




                                                                             A-1672-19
                                        5
Samson, 175 N.J. 178, 195 n.6 (2002) (citing Brewer v. Porch, 53 N.J. 167, 174

(1969)).

      On remand, the judge must reconsider whether mitigating factor eight

applies but for reasons different than those expressed by the trial judge. See

State v. Heisler, 422 N.J. Super. 399, 416 (App. Div. 2011) (stating an appellate

court is "free to affirm the trial court's decision on grounds different from those

relied upon by the trial court"). The judge should be mindful that standing alone,

defendant's lack of a criminal record does not support application of mitigating

factor eight.

      Generally, mitigating factor eight applies in rare situations where the

circumstances that led to the defendant's conduct were unique and thus unlikely

to repeat themselves. For example, in State v. L.V., 410 N.J. Super. 90, 111

(App. Div. 2009), the sentencing judge found mitigating factor eight where a

mentally and severely intellectually challenged defendant had been the victim

of repeated sexual abuse by her father, who forced her to toss her newborn baby

out of a window. Id. at 96-97, 112-13. He was the father of the baby and had

been her abuser for many years.       Id. at 94-96.    We found the trial court

appropriately applied factor eight because the father's abuse and directive were

the cause of the defendant's crimes. Id. at 112. His criminal conduct had been


                                                                             A-1672-19
                                        6
brought to light, and it was unlikely that the defendant would find herself in that

situation again. Id. at 111. She was clearly a coerced and unwilling participant

and victim of her father's crimes.

      Another example is where a police officer was convicted of official

misconduct and forfeited his job, precluding the defendant from serving as a law

enforcement officer in the future. State v. Rice, 425 N.J. Super. 375, 383 (App.

Div. 2012).      In that situation, the defendant's conduct resulted from

circumstances unlikely to recur because his conviction effectively precludes the

defendant from committing similar official misconduct in the future. Ibid.

      Here, the judge must determine whether there were unusual circumstances

that make it unlikely that defendant's conduct will reoccur. In doing so, the

judge may consider that the jury rejected defendant's contention that his reckless

driving was attributable to a BMW that was allegedly tailgating him. Moreover,

there is no evidence that defendant is mentally or intellectually challenged, the

victim of abuse, addicted to alcohol or controlled dangerous substances, or the

victim of a difficult childhood. Cf. L.V., 410 N.J. Super. at 112-13. Instead,

the verdict is premised on a finding that defendant's reckless driving was the

cause of the accident that resulted in the victim's death and that the accident

resulted from circumstances within defendant's direct control.


                                                                             A-1672-19
                                        7
      Interpreting mitigating factor eight to allow its application based primarily

on the defendant's lack of prior delinquency or criminal activity would render it

duplicative of mitigating factor seven and thereby superfluous, a result this court

should avoid. See Franklin Tower One, 157 N.J. at 613. Moreover, limiting the

application of mitigating factor eight to precipitating circumstances that were

actually unique and thus unlikely to repeat themselves aligns it more closely

with "the statute's overall structure and composition." S.B., 230 N.J. at 68.

      Nevertheless, I agree that a remand for resentencing is required because

the judge used an incorrect standard when considering whether to apply

mitigating factor eight.

      The judge found that aggravating factor nine was slightly outweighed by

mitigating factors seven and nine. The record supports that finding. See State

v. Scher, 278 N.J. Super. 249, 273 (App. Div. 1994) (finding "no basis to disturb

the quantum of the sentence imposed" despite the trial judge's improper

application of aggravating factors one, N.J.S.A. 2C:44 -1(a)(1), and two,

N.J.S.A. 2C:44-1(a)(2), because "the risk that [the] defendant will commit

another offense, N.J.S.A. 2C:44-1(a)(3), and the need for specific and general

deterrence, N.J.S.A. 2C:44-1(a)(9), demand paramountcy over all other

considerations" where the defendant was convicted of reckless manslaughter,


                                                                             A-1672-19
                                        8
N.J.S.A. 2C:11-4(b)(1), vehicular homicide, and related offenses). When trial

judges "exercise discretion in accordance with the principles set forth in the

Code and defined by [the Supreme Court], they need fear no second-guessing."

State v. Bieniek, 200 N.J. 601, 607-08 (2010) (quoting State v. Ghertler, 114

N.J. 383, 384 (1989)). The sole exception is where the sentence is so manifestly

excessive that it "shocks the judicial conscience." State v. O'Donnell, 117 N.J.

210, 215-16 (1989) (citing State v. Roth, 95 N.J. 334, 365 (1984)).

      The judge imposed the minimum five-year NERA term for the second-

degree vehicular homicide. See N.J.S.A. 2C:43-6(a)(2) (the ordinary term for a

second-degree crime is between five and ten years).         Therefore, the only

mechanism to impose a shorter term of imprisonment would be to downgrade

the offense one degree lower for sentencing purposes pursuant to N.J.S.A.

2C:44-1(f)(2).

      A sentencing downgrade under N.J.S.A. 2C:44-1(f)(2) is appropriate only

if "the court is clearly convinced that the mitigating factors substantially

outweigh the aggravating factors and where the interest of justice demands" the

downgrade. See also Megargel, 143 N.J. at 496; State v. L.V., 410 N.J. Super.

90, 112-13 (App. Div. 2009). "[T]he court must find that there are 'compelling'

reasons 'in addition to, and separate from,' the mitigating factors, which require


                                                                            A-1672-19
                                        9
the downgrade in the interest of justice."     Locane, 454 N.J. Super. at 121

(quoting State v. Jones, 197 N.J. Super. 604, 607 (App. Div. 1984)). See also

Megargel, 143 N.J. at 505; L.V., 410 N.J. Super. at 112-13. "The interest of

justice analysis does not include consideration of defendant's overall character

or contributions to the community." Locane, 454 N.J. Super. at 122 (citing State

v. Lake, 408 N.J. Super. 313, 328-29 (App. Div. 2009)).

      "The focus remains on the crime, as the downgrade statute 'is an offense -

oriented provision.'" Id. at 121 (quoting Lake, 408 N.J. Super. at 328). "The

paramount reason we focus on the severity of the crime is to assure the

protection of the public and the deterrence of others. The higher the degree of

the crime, the greater the public need for protection and the more need for

deterrence." Id. at 122 (quoting Megargel, 143 N.J. at 500). In deciding whether

to downgrade an offense, the court should consider the degree of the crime,

whether the surrounding circumstances make the offense similar to one of a

lesser degree, and the defendant's characteristics as they relate to the offense.

Megargel, 143 N.J. at 500-01; Rice, 425 N.J. Super. at 384. The severity of the

crime is the most important factor. Megargel, 143 N.J. at 500. "Where the crime

includes an enhanced penalty, . . . 'trial courts must exercise extreme caution[]'

before ordering a downgrade." Locane, 454 N.J. Super. at 122 (second alteration


                                                                            A-1672-19
                                       10
in original) (quoting Megargel, 143 N.J. at 502). See also Cannel, N.J. Criminal

Code Annotated, cmt. 10 on N.J.S.A. 2C:44-1 (2021) ("A court should sentence

to one degree lower only where the 'interest of justice' so requires, and it should

be reluctant for crimes so serious that they carry sentences higher than those

normal for the degree of crime." (citing State v. Mirakaj, 268 N.J. Super. 48

(App. Div. 1993))). Those factors all militated strongly against downgrading

the second-degree vehicular homicide. The "interests of justice" did not require

sentencing defendant one degree lower.

      Moreover, where the Legislature has provided an enhanced penalty for an

offense, "the downgrade of that offense requires more compelling reasons than

the downgrade of an offense for which the Legislature has not attached an

enhanced penalty." Rice, 425 N.J. Super. at 385 (quoting Megargel, 143 N.J. at

502). A sentencing court should not use its discretion to circumvent the

legislative design. State v. Lopez, 395 N.J. Super. 98, 108-09 (App. Div. 2007).

The Legislature subjected second-degree vehicular homicide to the parole

ineligibility and mandatory parole supervision under NERA.

      Here, the judge rejected the defendant's contention that the mitigating

factors substantially outweighed the aggravating factors. On remand, the judge




                                                                             A-1672-19
                                       11
must reconsider mitigating factor eight, determine whether it applies, and assign

appropriate weight if it does.

      In addition, the vehicular homicide was committed on January 4, 2015,

when defendant was twenty-one years old.          The Legislature subsequently

enacted N.J.S.A. 2C:44-1(b)(14)—a new mitigating factor which applies when

a defendant is less than twenty-six years old at the time of the crime. See L.

2020, c. 110 (eff. Oct. 19, 2020). The new mitigating factor is effective October

19, 2020, ibid., and is to be applied prospectively. State v. Bellamy, ___ N.J.

Super. ___, ___ (App. Div. 2021) (slip. op. at 20). Since the case is being

remanded for resentencing, the judge must view defendant "as he stands before

the court that day." State v. Randolph, 210 N.J. 330 (2012). Accordingly,

mitigating factor fourteen is applicable and must be given appropriate weight.

See id. at 14-15.

      The judge must then reassess whether the mitigating factors substantially

outweigh the aggravating factors, and if they do, apply the second prong of the

test for determining whether a sentencing downgrade is appropriate.

      Finally, I agree with the majority that a remand is also needed for the

judge to clarify whether he intended to convict or acquit defendant of the related

motor vehicle offenses or to merge those offenses.


                                                                            A-1672-19
                                       12